              Case: 2:19-mj-00870-CMV Doc #: 1 Filed: 11/06/19 Page: 1 of 4 PAGEID #: 1
 AO I 06 (Rev . 04/10) Application fo r a Search Warrant                                                                                           AUSA B. Shoemaker
                                                                                                                                  ' I'·-·
                                                                                                            rl t   ·'°"' ~{ ,!\ ~         :1   ~'',I. ~      .0·    ~
                                          UNITED STATES DISTRICT COURT                                                 c- ·· ·             ~L:       r             Ii~      ,

                                                                     for the
                                                           Southern District of Ohio                    7.D!S~ OIJ-6                                A1 10:33
                                                                                                                   ' , ; :.        11.                               •.,.       l
                 In the Matter of the Search of                                                                 'I.! )ill}../' ..1i :, ! . 1:;: L·'.)
                                                                        )
U.S. Postal Service Priority Mail Express parcel bearing label          )                                   ~   :· r       r ·1    ·, :      • r   i ~    I . l J ,...,   lJ"'-~·
                                                                                                        ] 9, fill O ·
                                                                                                        .   ·~ \ I • I '           't     •• · '   Ii I 1 •         1·,
no. 9470136897846112014946 addressed to Micheal Wells ,                 )         Case No.                                                                         t<""~.;          f ti
706 N 5th St. Steubenville , OH 43952-1857.                             )                                   -          "                   . ';J ( )                if              ~.. }
                                                                        )
                                                                        )

                                                APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property
  U.S. Postal Service Priority Mail Express parcel bearing label no. 9470136897846112014946 addressed to Micheal Wells, 706 N 5th
  St. Steubenville, OH 43952-1857.


located in the            Southern             District of ~------'-------~
                                                             Ohio, Eastern Division       , there is now concealed (iden tify the
person or describe the property to be seized):
 A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband , in violation of Title 21 , United
 States Code, Section 841 (a)(1) and 843(b).


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                ~evidence of a crime;
                    ~contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                       Offense Description
                 Title 21 USC 841(a)(1)                           Possession with intent to distribute
                                                                          a controlled substance
             Title 21 USC 843(b)                            Prohibited use of a communication center (U .S. Mail)
           The application is based on these facts:
         As set forth in the attached Affidavit of Postal Inspector MOHAMED A. SABRAH

            ff    Continued on the attached sheet.
            0 Delayed notice of            days (give exact ending date if more than 30 days:               ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the atta 1 ' d sh t_J_ _ ___/




                                                                               MOHAMED A. SABRAH, U.S. POSTAL INSPECTOR
                                                                                             Printed name and Lille

Sworn to before me and signed in my presence.


Date:        ( (-   ~   -1   i:I
                                                                                         l/\ )(/'--'. )
                                                                                             ' 'Judge's signature

City and state: COLUMBUS, OHIO                                                  Chelsey M. Vascura , U.S . MAGISTRATE JUDGE
                                                                                             Printed name and title
      Case: 2:19-mj-00870-CMV Doc #: 1 Filed: 11/06/19 Page: 2 of 4 PAGEID #: 2
                           IN THE UNITED STATES DISTRICT COURT                                           l l I ) /lCf
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVSION
                                                                                                         '~.     s
    IN THE MATTER OF THE SEARCH OF:
                                                       Case No.     2 . 1 95 m1i~ 83 't
                                                                         •
                                                                                             ,'11!\;,•   .~,~~
                                                                                                         \J
    U.S. Postal Service Priority Mail Express parcel
                                                       MAGISTRATE JUDGE
    bearing label no. 9470136897846112014946
                                                       Chelsey M. Vascura
    addressed to Micheal Wells , 706 N 5th St.
    Steubenville, OH 43952-1857.

I, MOHAMED A SABRAH , DO HEREBY DEPOSE AND SAY:

       1. I have been a U.S. Postal Inspector for the U.S. Postal Inspection Service since
          February, 2016, enforcing federal mail and drug laws; currently assigned to
          Columbus , OH . I have received training at U.S. Postal Inspection Service National
          Training Seminars for mail-related criminal investigations and have investigated
          cases with other federal , state , and local law enforcement units. I have received
          an additional 40 hour Prohibited Mailings training by the U.S. Postal Inspection
          Service.

       2.   I know from my training and experience, and the training and experience of other
            Postal Inspectors, I am aware the U.S. Mail is often used by drug traffickers to
            transport controlled substances as well as U.S . currency derived from their illicit
            activities, either as proceeds and/or payment. I know from my training and
            experience the Priority Mail Express system is commonly used to transport
            controlled substances and associated currency because Priority Mail Express
            provides traceability, reliability, and timely delivery. The guaranteed delivery
            timeframe of Priority Mail Express places time pressures on law enforcement
            agents to identify, search, and deliver these drug parcels in a timely manner.

       3. As a result of past investigations and prosecutions , the Postal Inspection Service
          has determined that a number of indicators can be used to identify packages
          containing contraband that have been entered into the Priority Mail Express
          network. Inspectors routinely review shipment documents and Priority Mail
          Express packages originating from or destined to drug source areas, to identify
          instances where there is a possibility of drug trafficking .

       4. On November 5, 2019, Inspectors in Cleveland , OH, identified a U.S . Postal
          Service Priority Mail Express parcel bearing label no . 9470136897846112014946,
          which was believed to contain narcotics due to routine profiling. Inspectors
          identified this as a suspect drug parcel based on several characteristics, including
          but not limited to type of mail, origin , destination and size.

       5. On November 5, 2019, Postal Inspectors took custody of U.S. Postal Service
          Priority Mail Express parcel bearing label no. 9470136897846112014946
          addressed to Micheal Wells, 706 N 5th St. , Steubenville, OH 43952-1857, with a
          return address of BOXLUNCH , 3111 W Chandler Blvd Ste 2404, Chandler, AZ
          85226-5092. The subject parcel is further described as a white and blue USPS flat
          rate envelope. The subject parcel was mailed on November 4, 2019 from the
          Chandler, AZ Post Office, zip code 85224, and bore pre-paid postage.
Case: 2:19-mj-00870-CMV Doc #: 1 Filed: 11/06/19 Page: 3 of 4 PAGEID #: 3
                                          2

 6. The parcel was intercepted at the Steubenville Post Office and transported to the
    Jefferson County Drug Task Force office in Steubenville, OH.

 7. The subject parcel did not require a signature for delivery. Signature Confirmation
    is not commonly used on drug parcels so the intended recipients do not have to
    have contact with the delivery employee and/or law enforcement should the parcel
    be seized .

 8. According to Clear, an electronic database that has proven reliable in previous
    investigations in determining the legitimacy of name, address, and phone number
    information, and was unable to associate a Micheal Wells with the delivery
    address of 706 N 5th St, Steubenville , OH 43952-1857 . I also made inquiries
    pertaining to the return address and was not able to associate BOXLUNCH , at the
    3111 W Chandler Blvd Ste 2404, Chandler, AZ 85226-5092 address.

 9. Your affiant contacted BOXLUNCH customer service, and the associate was
    unable to confirm that the subject parcel was mailed by their business.

 10. Your affiant knows that in the past, drug traffickers have used fake names at
     legitimate addresses to receive parcels containing illegal narcotics, and have used
     non-existent addresses or addresses belonging to others for the sender/return
     address, in an attempt to legitimize the shipment in the event that the parcel is
     seized by law enforcement officers. Additionally, Arizona is a known source area
     for shipment of illegal narcotics to Central Ohio as well as other areas of the
     United States.

 11. The postage on the subject parcel was purchased through a third party postage
     provider. Your Affiant knows, based on previous narcotics seizures using similar
     postage, that this third party postage provider is commonly used by individuals
     who inail illegal narcotics via the U.S. Postal Service.

 12. Postal records for the recipient address 706 N 5th St, Steubenville, OH 43952-
     1857, show approximately 8 suspicious parcels delivered to this address. These
     parcels were identified as suspicious based on several characteristics, including
     but not limited to type of mail, origin , destination, postage, and size.

 13. On November 5, 2019, the subject parcel was placed into a lineup containing
     several blank parcels which emanated no narcotics odors. Narcotic detection
     canine "lso", handled by Trooper Brian McGill of the Ohio State Highway Patrol
     was allowed to examine the lineup. According to Trooper McGill, lso did not alert
     to the subject parcel.
  Case: 2:19-mj-00870-CMV Doc #: 1 Filed: 11/06/19 Page: 4 of 4 PAGEID #: 4
                                           3




   14. Based on the information contained herein , your Affiant maintains there is
       probable cause to believe that the U.S. Postal Service Priority Mail Express parcel
       bearing label no. 9470136897846112014946, contains controlled substances,
       and/or proceeds which are evidence thereof, and/or contraband , in violation of
       Title 21 , United States Code, Section 841 (a)(1) and 843(b) .




                                                              Mohamed Sabrah
                                                        United States Postal Inspector



Sworn to before me, and subscribed in my presence, this    ·\_p   day of November, 201 9 at
Columbus, Ohio.



                                                       Chelsey M.\/ascura
                                                       U.S. MAGISTRATE JUDGE
